Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The following is a non-final, First Office Action on the merits.  Claims 1-12 are pending.
Notes:
2.	Dependent claim 9 as a whole recites a combination of limitations that is defined over prior of record.  However, claims 1-12 are rejected under 101 below.   
Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	Further, this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (e.g., unit) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim(s) limitation(s) is/are: “an exchange ratio management unit configured to dynamically calculate an exchange ratio…….; and a token/point provision unit configured to provide…….” (Claim 12).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure as performing the claimed function, and equivalents thereof.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention:
	Independent claims 1 and 12, initially a preamble recites “…. a medical information platform using a blockchain…”.  However, step/limitation 1 then recites “calculating……. exchange for tokens on a medical information platform…”  The scope of this limitation is confusing since it is unclear whether “a medical information platform” in step/limitation 1 is referring back to “a medical information platform” in the preamble?  For the purpose of examination, the Examiner construes that “a medical information platform” in step/limitation 1 is referring back to “a medical information platform” in the preamble.  Appropriated correction is required.     
2-11 are dependent on their base claim 1.  Therefore, they are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph for the same reason as indicated above. 
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	The claimed invention (Claims 1-12) are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract idea including “Certain Methods of Organizing Human Activity”, which has been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:
Independent claim 12 (Step 2A, Prong I): is directed to abstract idea of “Certain Methods of Organizing Human Activity”.
Limitations 1-2 of dynamically calculate an exchange ratio between tokens and points, with reference to at least one of an amount of points that a user intends to exchange for tokens, an amount of tokens that the user intends to exchange for points, an amount of tokens present in a token pool, and an amount of points previously exchanged for tokens (limitation 1); and provide the user with the tokens or points exchanged with reference to the calculated exchange ratio (limitation 2) fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or sales activities or behaviors; business relations); and/or managing personal behavior or relationships or interactions between people (including following rules or instructions).     
Independent claim 12, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional elements (i.e., a medical information platform using a blockchain, a/the medical information platform, an exchange ratio management unit, a token/point provision unit) to perform abstract limitations 1-2 mentioned/identified above. The additional element(s) in all of the steps/limitation is/are -recited at a high-level of generality such that it amounts no more than mere instructions to apply the judicial exception(s) using a generic computer component/other machinery component (i.e., a medical information platform using a blockchain, a/the medical information platform, an exchange ratio management unit, a token/point provision unit …).  Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not/they do not impose any meaningful limits on practicing the viewed the claim as a whole, the additional elements individually and in combination do not integrate the identified abstract idea into a practical application.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
Independent claim 12 (step 2B):  The additional elements in claim 12 (i.e., i.e., a medical information platform using a blockchain, a/the medical information platform, an exchange ratio management unit, a token/point provision unit …) is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus it is/they are not significantly more than the identified abstract idea. In other word, the additional elements “i.e., i.e., a medical information platform using a blockchain, a/the medical information platform, an exchange ratio management unit, a token/point provision unit …” is/are amounts no more than mere instructions to apply the judicial exception(s) of limitations/steps 1-2 mentioned above.  For the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more because these steps in combination merely applying the abstract idea to a generic computer.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  
As per claims 1 and 11:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, a method claim 1 and a non-transitory computer-readable recording medium claim 11 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 12.  The components (i.e., a medical information platform using a blockchain, a/the medical information platform, a non-transitory computer-readable recording medium) described in independent claims 1 and 11 add nothing of substance to the underlying abstract idea.  These elements are recited at a high level of generality and/or is recited as performing generic computer functions routinely used in computer applications and/or general link to technological environment; thus they are not significantly more than the identified abstract idea(s).  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  At best, the claim(s) 1 and 11 is/are merely providing an environment to implement the abstract idea and only recite generic computing elements.  
Dependent claims 2-11 are merely add further details of the abstract steps/elements recited in claim 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 2-1are also non-statutory subject matter. 
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-3, 6-7 and 11-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sun; (KR 10-1591244 B1), in view of Tran; (US 2018/0117447 A1): 
10.	Claims 1 and 11-12:  Sun teaches: a method and system for managing business information platform using a blockchain, the method comprising the steps of: 
dynamically calculating an exchange ratio between tokens and points, with reference to at least one of an amount of points that a user intends to exchange for tokens (e.g., virtual currency e.g., coin, bit coin…etc., on page 6) on a business information platform, an amount of tokens that the user intends to exchange for points on the business information platform, an amount of tokens present in a token pool managed by the business information platform, and an amount of points previously exchanged for tokens on the business information platform {At least Abstract, pages 4-8}; and 
providing the user with the tokens or points exchanged with reference to the calculated exchange ratio {At least Abstract, pages 4-8}.
However, Sun’s business information platform is not explicitly “medical information platform”.  However, the Examiner notes a “medical information platform” is only a name.  The Applicant Specification does not provide a special definition for a "medical information platform” and medical information platform” is given no patentable weight.  Nevertheless, it is covered below by Tran.   
	Tran teaches a general concept of a method and system for managing a medical (healthcare/ medical) information platform using a blockchain {At least paras 0301-0303, 0365}.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify “a method and system for managing information platform using a blockchain” of Sun to include “a method and system for managing a medical information platform using a blockchain”, taught by Tran.  One would be motivated to do this since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.    
11.	Claim 2:  The combination of Sun and Tran teach the claimed invention as in claim 1.  The combination further teaches wherein in the calculating step, when the user intends to 15 exchange at least a part of the user's points for tokens on the medical information platform, a token exchange ratio of the points to be exchanged is dynamically calculated on the basis of an amount of the points to be exchanged and the amount of tokens present in the token pool, and when the user intends to exchange at least a part of the user's tokens for points, a point exchange ratio of the tokens to be exchanged is dynamically calculated on the basis of an amount of points previously exchanged for tokens by the user on the medical information platform {Sun:  At least pages 4-8 especially page 7} .
12.	Claim 3:  The combination of Sun and Tran teach the claimed invention as in claim 1.  The combination further teaches wherein points are given as a reward to the user on the basis of an extent of the user's contribution to the medical information platform {Sun: page 3}, and also {Tran:  para 0365}.
13.	Claim 6:   The combination of Sun and Tran teach the claimed invention as in claim 1.  The combination further teaches wherein the user's points are capable of being used as a collateral for the user's participation in peer-to-peer authentication associated with the medical information platform {Sun: Abstract, pages 1, 4-6, see authentication).
14.	Claim 7:  The combination of Sun and Tran teach the claimed invention as in claim 1.  The combination further teaches wherein a ratio at which points are exchanged for tokens is calculated on the basis of a ratio between a predetermined percentage of the amount of tokens present in the token pool and the amount of points that the user intends to exchange for tokens {Sun: pages 6-8, claims 1-5}. 
15.	Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sun; (KR 10-1591244 B1), in view of Tran; (US 2018/0117447 A1), and further in view of Borton et al; (US 2012/0035948 A1): 
16.	Claim 4:  The combination of Sun and Tran teach the claimed invention as in claim 1.  The combination further teaches wherein the points are expired after a predetermined period from when the points are given {Sun:  page 3, see membership point that can be used for a certain period of time}.
	However, the combination of Sun and Tran does not explicitly teach the underlined features: wherein the points are given at every predetermined period”
	Borton teaches a general concept of wherein reward points are given at every predetermined period {At least fig. 19A-19D, paras 0088-0101 especially paras 0098, 0101}. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify “wherein the points are expired after a predetermined period from when the points are given” of the combination of Sun and Tran especially Sun to include “wherein reward points are given at every predetermined period”, taught by Borton.  One would be motivated to do manage reward points more effectively and efficiently.   
17.	Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sun; (KR 10-1591244 B1), in view of Tran; (US 2018/0117447 A1), and further in view of Kelly; (US 2016/0148173 A1):  
18.	Claim 5:   The combination of Sun and Tran teach the claimed invention as in claim 3.  As indicated in the claim 1.  The combination Sun and Tran especially Sun teaches the given points are capable of being exchanged for the tokens (e.g., coin, bit coin virtual currency) in at least Abstract, pages 4-8.  However, the combination does not explicitly teach the underlined features: “wherein the given points are capable of being exchanged for the tokens after a predetermined reserve period”.
	Kelly teaches a general concept of given points are capable of being exchanged for the tokens after a predetermined reserve period {AT least paras 0030- 0031}.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify “the given points are capable of being exchanged for the tokens” of the given points are capable of being exchanged for the tokens after a predetermined reserve period”, taught by Kelly.  One would be motivated to do this in order to improve virtual currency management within a retail environment {Kelly:  At least para 0007}.
19.	Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sun; (KR 10-1591244 B1), in view of Tran; (US 2018/0117447 A1), and further in view of Mott et al; (US 2009/0154776 A1).
20.	Claim 8:   The combination of Sun and Tran teach the claimed invention as in claim 3.  As indicated in the claim 1.  The combination does not explicitly teach the underlined features: “wherein a ratio at which tokens are exchanged for points is calculated using at least one of a linear function and a logarithmic function”.
	Mott teaches a general concept of a ratio is calculated using at least one of a linear function and a logarithmic function {At least paras 0060-0061}.  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify “calculating a ratio at which tokens are exchanged for points” of the combination of Sun and Tran especially Sun to include “a ratio is calculated using at least one of a linear function and a logarithmic function”, taught by Mott.  One would be motivated to do this in order to provide better data visualization and will make it easier to spot patterns and identify relationships. 
21.	Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sun; (KR 10-1591244 B1), in view of Tran; (US 2018/0117447 A1), and further in view of Rubin; (US 2018/0315072 A1):  
22.	Claim 10:  The combination of Sun and Tran teach the claimed invention as in claim 3.  As indicated in the claim 1.  The combination does not explicitly teach the underlined features: “wherein tokens are issued on the medical information platform on the basis of an Ethereum token standard (ERC-20) or a Quantum token standard (QRC)”.
	Rubin teaches a general concept of wherein tokens are issued on the basis of an Ethereum token standard (ERC-20) {At least para 0037} or a Quantum token standard (QRC)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify “issuing tokens on the medical information platform” of the combination of Sun and Tran to include “wherein tokens are issued on the basis of an Ethereum token standard (ERC-20)”, taught by Rubin.  One would be motivated to do this in order to increase token liquidity and help generating high revenue because wide usage and familiarity of Ethereum token standard (ERC-20).   
Prior Art that is pertinent to Applicant’s disclosure
23.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ortiz et al; (US 2021/0117962 A1); wherein teaches retail/business information platform using blockchain for exchanging rewards points with virtual currency in at least in paras 0107-0109, 0111-0112, fig. 9 paras 0180-0183}. Shea et al; (US 2016/0005014 A1), wherein teaches exchanging rewards points for virtual currency in at least para 0009, fig. 6 para 0065.   Furthermore, see additional art cited in PTO-892.   
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/Examiner, Art Unit 3681